Exhibit 10.1

 

MEDYTOX SOLUTIONS, INC.

 


2013 INCENTIVE COMPENSATION PLAN

 

FORM OF RESTRICTED STOCK AGREEMENT

 

 

THIS RESTRICTED STOCK AGREEMENT (this “Agreement”), is made and effective as of
this ____ day of ______, ______ (the “Grant Date”), by and between Medytox
Solutions, Inc., a Nevada corporation (“Medytox”), and _________________________
(the “Participant”).

 

W I T N E S S E T H:

 

WHEREAS, Medytox is desirous of increasing the incentive of the Participant
whose contributions are important to the continued success of Medytox;

 

NOW, THEREFORE, in consideration of the foregoing, and for other good and
valuable consideration, Medytox hereby grants the Participant an award pursuant
the Medytox Solutions, Inc. 2013 Incentive Compensation Plan (the “Plan”)
subject to the terms and conditions below. Capitalized terms not defined herein
shall have the meaning ascribed thereto in the Plan.

 

1.GRANT OF RESTRICTED STOCK

 

Pursuant to the provisions of the Plan, the Committee hereby awards to the
Participant _______________ shares of Restricted Stock subject to the terms and
conditions of the Plan and the terms and conditions set forth herein.

 

2.VESTING OF RESTRICTED STOCK AND RESTRICTED PERIOD

 

a.       Vesting Schedule. Subject to Section 4 hereof, Restricted Stock shall
become vested _____________________________ (the "Vesting Date"). There shall be
no proportionate or partial vesting in the period between Grant Date and the
Vesting Date.

 

b.      Restricted Period. The restricted period with respect to the Restricted
Stock shall commence on the Grant Date and expire once the Restricted Stock
vests. Upon termination of the restricted period, the Restricted Stock shall no
longer be deemed Restricted Stock for purposes hereof.

 

3.TRANSFER AND SHAREHOLDER RIGHTS

 

a.       Transfer. Participant shall not sell, negotiate, transfer, pledge,
hypothecate, assign or otherwise dispose of the Restricted Stock until the
applicable restricted period has lapsed.

 



1

 

 

b.      Shareholder Rights. Until the expiration of the applicable restricted
period, (i) the Restricted Stock shall be treated as outstanding, (ii) unless
otherwise provided in the Plan or herein, the Participant holding shares of
Restricted Stock may exercise full rights with respect to such shares, and
(iii) the Participant holding shares of Restricted Stock shall be entitled to
receive all dividends and other distributions paid with respect to such shares
while they are so held. In the discretion of the Committee, dividends or other
distributions with respect to Restricted Stock may be (a) subject to the same
restrictions on transferability and for feitability as the shares of Restricted
Stock with respect to which they were paid, and (b) placed in escrow until the
expiration of applicable restrictions.

 

4.TERMINATION OF EMPLOYMENT

 

Upon the Participant’s termination of employment and other service with the
Company for any reason, the unvested portion of the Restricted Stock as of the
time of such termination shall be immediately forfeited to Medytox and the
Participant shall have no rights whatsoever with respect to such forfeited
Restricted Stock.

 

5.MISCELLANEOUS

 

a.       Controlling Law. This Agreement and all questions relating to its
validity, interpretation, performance, and enforcement (including, without
limitation, provisions concerning limitations of actions), shall be governed by,
and construed in accordance with the laws of the State of Nevada, without
application to the principles of conflict of laws.

 

b.      Provisions of Plan Control. This Agreement is subject to all the terms,
conditions and provisions of the Plan, including, without limitation, the
amendment provisions thereof, and to such rules, regulations and interpretations
relating to the Plan as may be adopted by the Committee and as may be in effect
from time to time. The Plan is incorporated herein by reference. If and to the
extent that this Agreement conflicts or is inconsistent with the terms,
conditions and provisions of the Plan, the Plan shall control, and this
Agreement shall be deemed to be modified accordingly.

 

c.       Withholding. In connection with Restricted Stock, the Participant
agrees (a) to pay to the Company, or make arrangements satisfactory to the
Company regarding payment of, any federal, state or local, domestic or foreign
taxes of any kind required by law to be withheld in connection with Restricted
Stock and (b) that the Company shall, to the extent permitted by law, have the
right to deduct from any payment of any kind otherwise due to the Participant
any federal, state or local taxes of any kind required by law to be withheld
with respect to the Participant.

 

d.      No Third-Party Beneficiaries. This Agreement shall not confer any rights
or remedies upon any person other than the parties and their respective
successors and permitted assigns.

 

e.       Entire Agreement; Amendments. This Agreement constitutes the entire
agreement among the parties and supersedes any prior understandings, agreements,
or representations by or among the parties, written or oral, that may have
related in any way to the subject matter hereof. Unless otherwise provided in
the Plan or herein, this Agreement may not be amended, supplemented, or modified
in whole or in part except by an instrument in writing signed by the party or
parties against whom enforcement of any such amendment, supplement, or
modification is sought.

 



2

 

 

f.       No Rights to Continued Employment. Not Compensation for Certain
Purposes. Nothing contained herein shall give the Participant the right to be
retained in the employment or service of the Company or any of its subsidiaries
or affiliates or affect the right of any such employer to terminate the
Participant. Any payment or benefit paid to the Participant with respect to this
award shall not be considered to be part of the Participant’s salary or
compensation and thus, shall not be taken into account for purposes of
determining the Participant’s termination indemnity, severance pay, retirement
or pension payment, or any other employee benefits, except to the extent
required under applicable law.

 

g.      Counterparts. This Agreement may be executed in one or more
counterparts, each of which will be deemed an original and all of which together
will constitute one and the same instrument.

 

[SIGNATURES ON FOLLOWING PAGE]

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 



3

 

 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the day and
year first above written.

 

MEDYTOX SOLUTIONS, INC.:

 

By:__________________________

Name:________________________

Title:_________________________

 

 

PARTICIPANT:

_____________________________

Name:________________________

Address:______________________

                 _____________________

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 



4

 

